Citation Nr: 9919620	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-25 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the thoracic and lumbar spine, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought.  The 
veteran, who had active service from February 1972 to 
February 1976, appealed that decision.

In April 1998, the Board remanded the claim for further 
development, which to the extent possible, has been 
accomplished.  The claim has since been returned to the Board 
for appellate review.


FINDINGS OF FACT

1.  The veteran has substantially full range of motion of the 
thoracic and lumbar spine.

2.  The veteran's thoracic and lumbar spine has intermittent 
spasm, and the veteran had complaints of pain with motion.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for degenerative 
joint disease of the thoracic and lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.71a, Diagnostic Code 5295 (1998).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for 
degenerative joint disease of the thoracic and lumbar spine 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a mere allegation that a 
service-connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts have been properly developed, and that the 
VA has fulfilled its duty to assist the veteran.

By way of background, an August 1974 service medical record 
noted that the veteran sought treatment for back pain as a 
result of twisting his back.  Referencing a 1973 injury to 
the head and neck as a result of falling from a truck, the 
August 1974 record also noted that initial X-rays of the 
lumbar spine were of poor quality because of lack of 
cooperation from the veteran.  However, subsequent X-rays 
taken at the end of the hospitalization were within normal 
limits.  There were no neurological deficits.  

A June 1976 rating decision granted service connection for 
degenerative joint disease of the lumbar and thoracic spine 
(back disorder), and awarded a 10 percent evaluation for 
such.  This evaluation has remained in effect to the time of 
this current claim, which was received in March 1995. 

As a result of this claim, the veteran was afforded a VA 
examination in April 1995.  The veteran related relevant 
history, and informed the examiner that since his separation 
from active service his employment had been predominantly 
heavy labor.  He also indicated that his low- and mid-back 
pain is nearly constant, limiting his sleep to only about 
three hours per night.  He also said that he had some aching 
and tiredness in his legs.

Objectively, the examiner stated that the veteran did have a 
slight list to the left, but he did not have any fixed 
deformity of the back.  Musculature was symmetrical, and 
without significant spasm.  The examiner did concede, 
however, that it was difficult to examine musculature because 
of overlying fat.  Forward flexion was limited to 20 degrees, 
and backward extension was only to five degrees.  Lateral 
flexion was also limited, and not symmetrical.  The veteran 
could barely stand on his tip-toes, but could walk on his 
heels.  Deep tendon reflexes were 3+ at the knees and equal, 
and were 2+ at the ankles and equal.  X-rays showed some 
generalized mild degenerative changes with some anterior 
osteophytes, and some slight wedging of the T7 vertebral 
body.  Most of the degenerative changes were in the lower 
lumbar spine.  Notably, the veteran presented some give-way 
weakness, but the examiner questioned the veteran's efforts, 
and indeed, concluded that the veteran was magnifying his 
symptomatology.

In June 1997, the veteran was again provided a VA examination 
to determine the nature and extent of his back disorder.  
Relevant history was again reviewed, and the veteran again 
reported back pain.  Reviewing the veteran's records, the 
examiner stated that the veteran had several, nonservice-
connected disabilities that contributed to an inability to 
retain steady employment.  Objectively, the veteran did not 
have postural abnormalities or fixed deformities, but there 
was some muscle spasm present.  Forward flexion was to 80 
degrees, and backward extension was to 15 degrees.  Lateral 
flexion was 30 degrees bilaterally and rotation was 65 
degrees bilaterally.  

The veteran could heel and toe walk, and pain was elicited 
upon straight leg raising at 60 degrees on the right.  While 
an MRI was ordered, the veteran failed to report, and the 
examiner stated that there was no clinical basis to support 
giveaway manifestations.  The examiner stated that the 
veteran's symptoms were about the same as on the April 1995 
examination.

As a result of the April 1998 Board remand, the RO asked the 
veteran in May 1998 correspondence to inform them of 
treatment providers and to inform them if he were receiving 
any form of disability compensation as a result of his back 
disorder.  The veteran replied that he did not know any dates 
of treatment and his doctors' names would be in the claims 
file.  Presumably the veteran was referring to examiners who 
performed the above VA examinations.

Also as a result of the April 1998 Board remand, the veteran 
was again provided a VA examination in February 1999.  The 
veteran denied treatment for back pain, but stated that he 
has been in considerable discomfort since his separation from 
service.  The examiner stated that there was no spasm, 
weakness or tenderness, although there was some tightening of 
the lumbosacral area.  Forward flexion was to 90 degrees, and 
backward extension was to 30 degrees.  Lateral flexion was 30 
degrees bilaterally, and lateral rotation was also 30 degrees 
bilaterally.  Pain on motion was reported at 90 degrees of 
forward flexion and 20 degrees lateral flexion.  The examiner 
described range of motion as full.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

The RO has evaluated the veteran's back disability under 
Diagnostic Code 5003.  That code provides that degenerative 
arthritis is to be evaluated based upon limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is to be assigned for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).

Alternatively, Diagnostic Code 5295 provides that a 10 
percent evaluation is warranted for chronic lumbosacral 
strain manifested by characteristic pain on motion, while a 
20 percent evaluation is warranted with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent 
evaluation, the highest under this code, is warranted under 
for severe lumbosacral strain, as manifested by a listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1998).

In light of the above, the Board finds that the veteran's 
symptomatology best approximates a 20 percent evaluation 
under Diagnostic Code 5295.  In this respect, the veteran has 
displayed spasm during the pendency of this claim, and has 
reported pain on motion.  However, the most recent evidence 
of record reflects that the veteran's range of motion of his 
thoracic and lumbar spine is substantially full.  In June 
1997 and in February 1999, the veteran's forward flexion 
ranged from 80 to 90 degrees, and he displayed no postural 
abnormalities or fixed deformities at either examination.  As 
the veteran's efforts were questioned by the examiner who 
performed the April 1995 VA examination, the Board does not 
find those range of motion studies to be useful here.

However, the Board does not find that the veteran has 
manifested listing of the whole spine, nor has he shown 
marked limitation of forward bending.  To the contrary, his 
range of motion has most recently been noted to be full.  As 
such, the Board does not find that a 40 percent evaluation is 
warranted under Diagnostic Code 5295.

In arriving at the above decision, the Board does acknowledge 
then holding in DeLuca v. Brown, where the Court held that 
functional loss due to pain must also be considered in 
evaluating a service-connected orthopedic disorder in which 
the criteria is limitation of motion.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In this case however, the Board has 
specifically found that a 20 percent evaluation is warranted 
based upon complaints of pain with motion.  The Board has 
also considered the applicability of other diagnostic codes.  
In the absence of disc disease, the Board finds that an 
evaluation under Diagnostic Code 5293 is not warranted.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (1998).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected back 
disorder, standing alone, has resulted in marked interference 
with his employment (beyond that contemplated by the 
schedular criteria) or necessitated frequent periods of 
hospitalization.  In this respect, while the veteran has 
informed examiners that he is not employable because of his 
back disorder, an examiner stated in June 1997 that the 
veteran's employment difficulties were related to nonservice-
connected disorders.  In the absence of such factors such as 
marked interference with employment or frequent 
hospitalizations during the course of this claim, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the laws governing monetary payments, a 20 percent 
evaluation for degenerative joint disease of the thoracic and 
lumbar spine is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

